Citation Nr: 1828860	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  16-51 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from January 1963 to January 1967.
This matter comes to the Board of Veterans' Appeals (Board) from a June 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss as a result of his military service.

2.  The Veteran has tinnitus as a result of his hearing loss.


CONCLUSIONS OF LAW

1.  Service connection for bilateral ear hearing loss is warranted.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2.  Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With respect to in-service incurrence, the Veteran has asserted that his hearing loss and tinnitus were incurred during service as a result of his military noise exposure.  In a June 2015 notice of disagreement, the Veteran stated he was exposed to loud jet engines and had to walk the flight line and security at Alert Pods while he was in the military.  He also asserted he had regular qualifying testing conducted indoors.  

The Board concedes that the Veteran was exposed to acoustic trauma during service, as his DD Form 214 and other service personnel records indicate that he served as an air police specialist.  As a result, the Veteran's report of noise exposure is consistent with the nature and circumstances of his service and, hence, credible.  Accordingly, in-service incurrence is established.

The Board notes that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385 (2017) for the purposes of service connection.

The Board recognizes that the May 2014 VA examiner determined it was less likely than not that the Veteran's hearing loss was caused by or a result of active service as audio tests were normal at January 1963 enlistment and December 1966 separation examinations.  Additionally, the examiner stated the Veteran's current hearing thresholds could be attributed to presbycusis and/or noise exposure post-service.  However, the Veteran provided a statement dated in October 2016 from his private physician indicating the his hearing loss was more likely than not due to acoustic trauma sustained while on active duty.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for bilateral hearing loss is granted.  

As the Board has found service connection for bilateral hearing loss is warranted, and the May 2014 VA examiner stated that the Veteran's tinnitus was associated with his hearing loss, the Board finds service connection for tinnitus is also warranted. 

ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


JOHH J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


